The Opinion of the Court was delivered by Caton, J.*  This was a motion made under the statute, by the County against the Collector, to recover a balance of the revenue in his hands, which he had collected and not paid over or accounted for. The defendant gave in evidence an order from the records of the County Commissioners’ Court, showing a settlement with the Collector, and a balance in his favor of one hundred and fifty two dollars and sixteen cents, and then a subsequent order showing that upon a re-examination of the accounts, it appeared that the Collector had been allowed too great a credit by one hundred and fifteen dollars and seventy six cents. These orders were objected to by the plaintiff, but admitted in evidence by the Court. The plaintiff offered to prove a mistake in the settlement, by showing that the defendant had been credited with three hundred dollars too much. This the Court refused to allow, to which the plaintiff excepted. The case of Kinney v. The People, 3 Scam. 357, we think in point. There the Board of Public Works were vested with the same powers and jurisdiction, in relation to the subject matter of that dispute, which the County Commissioners have in relation to this. Both had authority to adjust, audit, and settle certain accounts and matters. In speaking of the powers exercised by the Board of Public Works, the Court said: “It does not possess the character and partake of judicial powers, but simply those of agency on the part of the State, to state an account and agree upon a balance. In the case before us, had the mistake been against the defendant, he would think it very hard to be concluded by the order, especially when he has proved that it was agreed at the time that all mistakes should be corrected. In making this settlement, the Commissioners act as the agents of the County, and do not adjudicate as a Court. They could enter up no judgment against the defendant for the balance found due, nor have they any means of enforcing payment of such balance, except by a resort to the ordinary Courts of Law. As the fiscal agents of the County, their mistakes may be inquired into and corrected as well as those of an individual acting in his own behalf. The record of this settlement is but a memorandum of the transaction, and is only prima facie evidence of the correctness of the result stated. The explanatory evidence offered should have been admitted. The judgment of the Circuit Court is reversed and the cause remanded. Judgment reversed.   Trumbull, J., having been of counsel, took no part in the decision.